LOGUE, J.
Because the record supports the trial court’s finding that the Defendant violated his probation, we affirm. See State v. Carter, 835 So.2d 259, 262 (Fla. 2002) (noting that a violation of probation must be proven by the greater weight of the evidence); Jennings v. State, 124 So.3d 257, 262 (Fla. 3d DCA 2013) (“To prove constructive possession, the State must present competent, substantial evidence of the accused’s knowledge of the presence of contraband and his or her ability to exercise dominion and control over it.”); cf. Thompson v. State, 172 So.3d 527 (Fla. 3d DCA 2015) (constructive possession not proven for knife hidden in unlocked barracks-style dormitory room).
Affirmed.